                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION M'T -                                      2019

FLORENCE KROMA § (:lerk JJ S                                                             ' nct Court
                                                      g Jexas Ec st«m
v. § Civil No. 4:18-cv-823
                                                      § Crim No. 4:14-cr-165(01)
UNITED STATES OF AMERICA §

         REPLY TO GOVERNMENT S RESPONSE TO SECTION 2255 MOTION

        COMES Movant, FLORENCE KROMA ( Kroma ), appearing pro se, and replies to

Government s Response to Section 2255 Motion ( GR ) [CvDoc. 5]1 as follows:

                                   PRELIMINARY STATEMENT

        As a preliminary matter, Kroma respectfully requests that this Court be mindful that ro se

pleadings are to be construed liberally. See United States v. Kay ode 111 F.3d 719 (5lh Cir. 2014)

(Pro se pleadings are to be held to less stringent standards than formal pleadings drafted by lawyers,

and should therefore be liberally construed); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (same); and

Hai es v. Kerner, 404 U.S. 519, 520 (1972) (same).

        Kroma also adopts by reference and in whole her previously filed Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody and Memorandum

of Law in Support ( § 2255 Motion ). See CvDoc. 1.

                            REPLY TO GOVERNMENT S RESPONSE

        The GR is divided into four (4) main sections and also has several subsections. Kroma will

reply sequentially to each section of the GR as follows:




        i
        CvDoc. refers to the Docket Report in the United States District Court for the Easte District of Texas,
Sherman Division in Civil No. 4:18-cv-823, which is immediately followed by the Docket Entiy Number and Page
Number where appropriate.
       I.      Proceedings

       This section of the GR gives a fair and accurate summary of the procedural background in

this case. See CvDoc. 5 at pp. 1-2. Kroma does not object or take exception to this section.

       H. Section 2255 Legal Standards

       This section of the GR gives the four grounds for which a § 2255 motion may be filed. Id.

at p. 2-3. Kroma does not object or take exception to this section.

       HI. Discussion

       The first part of this section gives the requisite Strickland v. Washington standard for

determining claims of ineffective assistance of counsel. See CvDoc. 5 at pp. 3-4.

       This section of the GR also contains four (4) subsections and several subparts. Kroma will

reply to each subsection and their subparts as follows:

                 A. Kroma*s Claims That Her Attorney Was Ineffective Durin Pretrial Is
                       Without Merit.

       This subsection has seven (7) subparts wherein Kroma claims that her attorney: (1) failed to

inform her of the likely consequences of entering a plea of guilty; (2) failed to file any substantive

pretrial motions; (3) failed to conduct an adequate pretrial investigation; (4) failed to negotiate an

favorable plea deal; (5) failed to request a private investigator; (6) failed to obtain a handwriting

expert; and (7) failed to submit the government s case to any adversarial testing. She replies to the

GR as follows:

                       1. Kroma’s claim that her counsel failed to inform of the consequences
                             of entering a plea is without merit.

       Contrary to the government above claim Kroma’s lack of communication failed to inform

her of the relevant circumstances and likely consequences of proceeding to trial as opposed to


                                                  2
pleading guilty. In this case, there was a lack of communication between Kenneth Weatherspoon

( Weatherspoon ), Kroma s appointed cou sel from pretrial to sentencing, and Kroma. There was

not any reasonable communication from the beginning of her case so that she could effectively

participate in her defense. Weatherspoon would not return Kroma s phone calls or text messages.

All he did, was advise and encourage her to proceed to trial due to the overwhelming defense to win

the case. Secondly, he advised Kroma that the U.S. Attorney Camelia Elisa Lopez s ( Lopez )

husband, was a friend of his and he could fix things for her and that she should not worry about her

trial.

         Weatherspoon only visited Kroma 2 or 3 times to: (1) view Kroma’s discovery of the video

of FBI entering her office unauthorized at 10 p.m. and 2:30 a.m.; (2) text messages from Kroma’s

employee Dawson; and (3) recorded voice conversations between Kroma and Millicent (Kroma’s

sister), and documents she was instructed to change (by agent Freese, the list of patients the FBI


requested from Mt. Zion that was given by Dawson to Freese. Because Kroma wholly relied on


counsel’s advice, Kroma acquiesced to same. Weatherspoon failed to consult and explain any general

trial strategy and prospects of success and the likely result in the sentence she would receive. The

guiding principle is that a lawyer should fulfill reasonable client expectations for information

consistent with the duty to act in the client’s best interest. Weatherspoon failed to do so.

         Accordingly, Weatherspoon’s failure to communicate with Kroma le t her in a void as to the

relevant circumstances and likely consequences of proceeding to trial or pleading guilty. This was

deficient performance to the max. His deficiency prejudiced Kroma because all she could do is

believe her attorney and proceed to trial. Had she been fully informed, there is a reasonable

probability that she would have pleaded guilty and received at a less harsh sentence.


                                                  3
                       2. Kroma s claim that her attorney failed to file any substantive pretrial
                              motions is without merit.

       In making the above claim, the government contends that [Kroma] must allege what actions

his counsel should have taken and how they would have affected the outcome of the case. Id. As

shown above, the defendant s allegations of ineffective counsel must be supported by the record.

See CvDoc. 5 at p. 5. Contrary to the government contention, Kroma has alleged what actions her

counsel failed to take and how they affected the outcome of the case. The record in this instance

speaks for itself. Even a cursory review of the Docket Report in this case reveals that Weatherspoon

failed to file any substantive pretrial motions. The U. S. District Court Docket Report reflects that

there was no Motion to Suppress filed by Weatherspoon prior to Kroma’s trial. Moreover,

Weatherspoon missed out on a golden opportunity to assess and evaluate the strength of the

government s case and the evidence that they had against Kroma.

       In this case, the physical evidence presented in Court were fabricated and the government’s

witnesses’ credibility were questionable. Weatherspoon’s failure to request suppression of evidence

(as detailed in her Memorandum ofLawin Support of her § 2255 Motion), prejudiced Kroma.

       A motion to suppress should have been filed to challenge the FBI search of her office. Had

the evidence seized from her office been suppressed, the government’s case would have significantly


impaired and there is a reasonable probability that she would have prevailed at trial. Because

Dawson had worked out a deal with the FBI, this circumstance fairly falls under the umbrella of the

 Fruit of the Poisonous Tree Doctrine . FBI Agent Freese was poison and everything he touched

pertaining to this case was also poisoned by proximity. Therefore, all evidences obtained by the FBI

should have been suppressed as they are questionable and not admissible. Weatherspoon failed to



                                                 4
put the government s case to any kind of adversarial test. Had he done so, there is a reasonable

probability that Kroma would have been found not guilty at trial or benefitted with a significantly

less harsh sentence

                        3. Kroma’s claim that her attorney failed to conduct an adequate pretrial
                               investigation or call kev witnesses is without merit.

        This ground is adequately briefed in Kroma’s Memorandum of Law in Support of her §2255

Motion. SeeCvDoc. 1 at pp. 21-26. No further briefing is necessary. However, the only investigation

that her attorney conducted in this case was to review the government’s case file. He did not conduct

any land of an independent pretrial i vestigation to prepare for trial. He certainly did not put the

government’s case to any kind of adversarial test.

                        4. Kroma’s claim that her attorney failed to negotiate a favorable plea
                              deal is without merit.

        Weatherspoon did convey a government ple offer to Kroma. She was offered 33 months

if she did not proceed to trial. He further advised that he would be able to reduce it to 18 months on

an ankle monitor due to the amount of restitution being below $500,000. However, Weatherspoon

believed her case was very strong and that the defense evidence they already had measured (i.e., the

text messages fro D wson, the voice recorde convers tion at Kroma’s sister’s house, Freese’s

unauthorized visits to Kroma’s office, change of documents by Dawson and her willingness to testify

for Kroma) would work in Kroma’s favor to prove her innocent. Therefore, absent further

investigation a d strategic plan for defense, he persuaded her to proceed to trial. If not for

Weatherspoon ’ er oneous assessment of Kroma’s inaccurate] udgment of records; failure to properly

convey a favorable deal with the government; and erroneous advice, Kroma would have opted to

plead guilty and receive a 33-month sentence, a significantly less harsh sentence (despite the fact that


                                                   5
she is really innocent of the said charges).

        Contrary to the government s contention, this case is similar to Lafler in that Kroma was

misinformed by Weatherspoon of the likely consequences of pleading guilty rather than proceeding

to trial (deficient performance). In fact, there is a reasonable probability that Kroma ould have pled

guilty had Weatherspoon not affirmatively misadvised her regarding her case and properly conveyed

the advantage of the plea offer. Unfortunately, Kroma was forced to wholly rely on Weatherspoon’s

advice, and based on that advice, proceeded to trial which netted her a 97-month sentence, a

significantly harsher sentence (prejudice). Had Kroma been properly informed by Weatherspoon, she

woul d have had a correct understanding of the facts, law of the case and likely consequences in order

to make an intelligent and informed decision of whether to proceed to trial or to plead guilty.

                        5. Kroma’s claim that her counsel failed to hire a private investigator is
                              without merit.

       This ground is adequately briefed in Kroma’s Memorandum of Law in Support of her §2255

Motion. See CvDoc. 1 at p. 25. No further briefing is necessary. However, the only investigation that

her attorney conducted in this case was to review the government’s case file. He did not conduct any

kind of an independent pretrial investigation to prepare for trial.

                        6. Kroma’s claim that her attorney failed to obtain a handwriting expert
                               is without merit.

       The government claims in the GR that:

        A federal habeas court requires petitioners making claims of ineffective assistance
       based on counsel's failure to call either a lay or expert witness to demonstrate
       prejudice by naming the witness, demonstrating that the witness was available to
       testify and would have done so, setting out the content of the witness’s proposed
       testimony, and showing that the testimony would have been favorable to a particular
       defense.

See CvDoc. 5 at p. 8.


                                                  6
       It was impossible to do the above when Weatherspoon failed to even contact a hand-writing

expert. Kroma did not have knowledge of this kind of expert witness. She only repeatedly requested

that her attorney hire one so that he could determine if it were her signature on several pieces of

evidence the government p esented against her.

                       7. Kroma s claim the her counsel failed to put the government s case to
                              any adversarial testing is without merit.

       This ground is adequately briefed in Kroma’s Memorandum of Law in Support of her §2255

Motion. See CvDoc. 1 at p. 25. No further briefing is necessary. However, the only investigation that

her attorney conducted in this case was to review the government’s case file. He did not conduct any

kind of an independent pretrial investigation to prepare for trial. Co trary to the gover ent’s

contention that she did not name any witnesses to interview or call as witnesses at trial, Kroma has

presented in her § 2255 Motion’s Memorandum of Law in Support a long list of persons that she

informed Weatherspoon should be interviewed in her defense. See CvDoc. 1 at pp. 23-24.

       In light of the conflicting accounts by the government and Kroma and the incomplete record

on other relevant factors, the district court should hold an evidentiary hearing before deciding the

outcome of her § 2255 Motion.

               B. Kroma’s Claims That Her Attorney Was Ineffective at Trial Are Without
                       Merit.


       In this subsection of the GR, the government responses to Kroma’s claims that her attorney

(1) failed to communicate his trial strategy to Kroma; (2) call defense witnesses on her behalf; and

(3) properly cross-examine gove ment witnesses.

       This groun is adequately briefed in Kroma s Memorandum ofLaw in Support of her §2255

Motion. See CvDoc. 1 at pp. 33-35. No further briefing is necessary. Contrary to the gove ment’s



                                                 7
contention, Kroma has presented in her § 2255 Motion s Memorandum of Law in Support a long

list ofpersons that she informedWeatherspoon would testify on her behalf. SeeCvDoc. 1 atpp. 33-

34. He failed to call those witnesses who were in attendance at her trial. Other witnesses were

intimidated by FBI Agent Freeze and were afraid to testify.

       In light of the conflicting accounts by the government and Kroma and the incomplete record

on other relevant factors, the district court should hold an evidentiary hearing before deciding the

outcome of her § 2255 Motion.

               C. Krom ’s Claims That Her Counsel Was Ineffective at Sentencing Are
                       Without Merit.

       Contrary to the GR’s above claim, before the release and after the release of the PSR,

Weatherspoon advised Kroma that she would not do more than 3 years of jail time and that he would

talk to her when the report was concluded. Again, This ground is adequately briefed in Kroma s

Memorandum of Law in Support of her §2255 Motion. See CvDoc.l at pp. 33-35. No further

briefing is necessary. See CvDoc. I at pp. 33-36.

       Kroma’s allegations are not speculative or conclusory. In her motion, she makes specific

factual claims based on personal knowledge - that trial counsel predicted athirty-six month sentence.

She has presented competent evidence sufficient, if believed, to establish that counsel in fact made

such a prediction. Nor do Kroma’s allegations contradict any evidence in the record. Moreover, it

is hard to i agine what additional evidence Kroma could present to establish what her trial counsel

told her in a presumably private conversation. Of course, an affidavit from Weatherspoon be very

helpful, but the government has not obtained such an affidavit and it is not clear how Kroma could

have obtained it prior to filing her motion. Affidavits from third parties would seemingly be useless



                                                  8
here; even if Kroma relayed counsel's prediction to others, their testimony would be hearsay and

therefore inadmissible to prove that counsel had in fact made the prediction. As such, her briefing

here is sufficient to prove her allegations and is not speculative, conclusory, plainly false, or

contradicted by the record, the district court should hold an evidentiary hearing, Kroma states in her

§ 2255 motion that she would have pleaded guilty if she had been given an accurate picture of her

sentencing exposure. See United States v. Herrera, 412F.3d 577, 581 (5th Cir.2005) (determining

that a misstatement of a sentencing range by 27 months would be enough to be deficient

performance).

       Without additional evidence, it cannot be said that the motion and the files and records of the

case conclusively show that Kroma is entitled to no relief. See 28 U.S.C. § 2255(b). Because any

amount of additional jail time is significant for purposes of showing prejudice, it is not at all clear

that Kroma has not been prejudiced by counsel's deficient performance. See Glover v. United States,

531 U.S. 198, 203 (2001).

                D. Kroma s Claims That Appellate Counsel Was Ine ective Are Without Merit.

       The gove ment opines again the above claim. Contrary to that opinion, there were aplethora

of relevant issues which could have been raised on appeal. One of the important questions was

whether Kroma’s decision to proceed to trial was knowing and voluntary. Because of

Weatherspoon s deficient performance and faulty advise to proceed to trial, there is no way that

Kroma’s not guilty plea should be deemed knowing and voluntary.

       In sum, on the bare record before us, counsel's calculation of the Guidelines range

significantly understated Kroma’s actual sentencing exposure. However, on this record it is

impossible to credit or refute Kroma’s allegation of ineffective assistance. To determine both


                                                  9
deficiency and prejudice, this Court would benefit from additional facts that should be determined

at an evidentiary hearing. A district court must hold an evidentiary hearing [ujnless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief. United

States v. Bartholomew, 974 F.2d 39,41 (5th Cir. 1992) (per curiam). The record of this case does not

so conclusively show. Kroma and counsel's representations conflict as to whether she would have

pleaded guilty if counsel had advised that her of the relevant circumstances and likely consequences

of pleading guilty as opposed to standing trial.

       Accordingly, to resolve this matter, the Court should hold an evidentiary hearing.

       IV. Concl sion

       The GR concludes by stating that Kroma*s claims of ineffective assistance of counsel are

without merit, and the government respectfully urges the Court to deny this motion. See CvDoc. at

p. 13. Kroma objects to GR s conclusion and states that for the bove and foregoing reasons and the

reasons previously stated in her § 2255 Motion, Kroma s conviction and sentence must be vacated

so that Kroma can plea anew. In the alte ative, an evidentiary hearing should be held so that Kroma

may further prove her meritorious grounds for relief and expand an incomplete record.

                                                        Respectfully submitted,



Dated: October 1 . 2019.
                                                        FLORENCE B. KROMA
                                                        REG. NO. 22733-078
                                                        FMC CARSWELL
                                                        FEDERAL MEDICAL CENTER
                                                        SATELLITE CAMP
                                                        P.O. BOX 27137
                                                        FORT WORTH, TX 76127
                                                        Appearing Pro Se


                                                   10
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 2019, a true and correct copy of the above and Reply to
Government s Response to Section 2255 Motion was sent via U. S. Mail, postage prepaid, to
Camelia Elisa Lopez, Assistant United States Attorney at United States Attorney’s Office - Plano,
101 EParkBlvd., Suite 500, Plano, TX 75074.




                                                     FLORENCE B. KROMA




                                                11
